‘publique Démocratique du Congo

BA

Ainistère des Affaires Foncières

Premier feuillet

Direction des Titres a Province de :  LarsHopo
Circonscription Foncière de Tshopo L.- STE g RSR.
Division : Distri : Xoccccocxx
se Titres Immobiliers. Re F |
À ANGI- ommune de : XXXXXXANNNNE
Territoire nn Jsangi-
Lotissement :  Lileko-Nord1-
Usage : _ Agricole-

CONTRAT D'EMPHYTEOSE
N°43/E/7sæ0748&DÙ 25 /02/2046.-
TERME DU BAIL DE VINGT-CINQ (25) ANS

ss ENTRE :
à République Démocratique du Congo représentée par
agissant en vertu des pouvoirs qui lui sont conférés par l'Article 18

Le Gouverneur de Province
| 3 alinéa 4 de la Loi

©.73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du O1
Jillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ;

14 ET : a er EC 2e
= Société PLANTATIONS ET HUILERIES DU CONGO SA, dont la personnalité civile a ete

reconnue par Décret N° 133/2002 du trente octobre deux mil deux (J.0. numéro 21 du 1°
novembre 2002, page 34) et immatriculée au numéro CD/KIN /RCCM/14-B-5579,

(dentification Nationale A01148Y, ayant son siège social au numéro 1963 de l’Avenue Des
Poids Lourds dans la Commune de la Combe à Kinshasa, représentée par Son Directeur

Général, Monsieur Zephyrin LUYINDULA NUANISA,
près dénommé "L'EMPHYTEOTE", de seconde part,

IL À ETE CONVENU CE QUI SUIT :

oussigné de seconde part, qui accepte un droit

icle 1 : La République concède au
de terre destinée à usage agricole, élevage, d'une

d'emphytéose sur une parcelle

superficie de - """ - h PE Aares ais nca _%
située dans le Territoire d'Isangi.- portant le Dirnére S.R. 652.-

du plan cadastral et dont les limites sont représentées sous un liseré vert au

croquis dressé à l'échelle de 1à ème.

rticle 2 : Le présent contrat est conclu pour un terme de 25 ans prenant cours le 20/09/2016.
à l'expiration duquel il sera renouvelé pour une durée égale pour autant que le
terrain ait été mis en valeur et maintenu conformément aux obligations
contractuelles et réglementaires de l'emphytéose ;

La redevance annuelle fixée conformément au tarif en vigueur et aux con

suivantes :

ditions

NNRSA7Q

Vus ta rat
à FAMPANER AA À |
RAA VAE ANA PRUATENR l

Li G

FL “us AL M ant lien

AN ANA A. AN | ahaal

AM ANNAE À NALBRLEUTUT

sine à } A A0 nait | TANIA
ANS DA do ait: MA

A FR ANEN al |
 : Adaù |A | |
A e de dinar
MAT AAVIAT A8 FAUNE ANTAR sida dut HAYAUTER ANTUMNBNINNE M |
AL AL LILECCR LL OnaBINeNà de " .
MINE |

to à : L'EMANVIR
ANA pal |n
FAMINBNERT là SUR LIL a bain eunedad date li be Hribté Bt
Poe lORELRANE Bal Nan de ts 1 | HA A an Au pda
à \ À V1 M [A LE 4 | ’
dise en VAlBUE EaNPAIBiBnt À | JE REA HR ta ei

Sarant eanal

jant eanaltèrèes Pain lan ji VHIRUT |
a) Les Verres alt 4 |

| | | | WU} BUITH M ». «
alimentaires, Mara hèrER Hi fourragh ré | auIIabR MA? He bURUTES
lai aurtaëe Wat 188
| maine tb parte
AT CIL ERA LS pet
TT LILI LL ERQU

h) Les aile pauvailas all sin dinliirien AL Mélné di

| plantations d'arbrea MUltaTR au duë Halte; EHINAEBEANE M
levant BEF EN

à l'Heetare, m2 bananiere àt ldù HANAYMTS !
plantes interealaires 1H EUpAtt la | HU Raph pepe BETETE 1
lane de compte lHT du Aénamrerrenl des arhrét FEUIHETS

à leur aurtaes PAF UBs

où arhres l'HBEtRTS, bi

varie ll le Hinlhitina au tHHINE i|
à put MBEtATE fes

ni à [AIBMI H'au FI

@) Les verres Eh
al d'au Pains | dot tb

+ plantaliiite d'arnres de Haiti
| ne les anriehissements de faräta
ÉD amant mi terrain désauver!
Pour jen autre AïHTME ai Arhuëten, |# denalté FAAIEAUE ST A AT]
gamma aceard avas l'Ub pat et | M les de l'AgrEHEETE

2

id dé

e l'occupant 8t 18 TL LS naturels ayant quut LT
ai Anprantié À l'élavauye # MITA \ntanat ?
MARIN ILE at prutéyés contre léréeian BU

h l'éleyadt DU h l'anagrain dune | péntritet ds
| compte dés nphten, duo

) Lou pAlurAuee pré |
amall ton à eftul param
c'est à dite drainde Lu ruée

lesqueln a#rtnl anale duu Habtinur
minimum bein find par le PTIT LIRE Vétérinaire en larimt

p és litéa du sul el deu canaitinns amateurs

alle || AUTR id tait eur 8l#
truëtiant &l inataliatitrin écart
vue de ln survalllanes, LH poutattters,
neks destinés AU hétall, garage WüUl \ert

diuibrnes mu FRUITS da laut
h l'antreptint nt
las parures;

jerreë sur ll
véhieutéh,

surface pat dés dun
“hokament sur plaie v'
“ab , À ablos, dippin La

ur doit BTE rationnelle 6

Hé
+ 4
B. à
y (Le
Mr
1% #
+
A 3
D. A ji
. a
î «
14 4
= RE

aitactube avan lan rhgtas d6 |
Troisième et dernier feuillet

d) Les cuit
ures sur lesole
n
niveau et toutes les Re as SCIE PETEIBIEMENE
aront prises, D ta

e) La mise e
2 n valeur des t
A ent erres ayant une | :
que le boisement dans un rayon de Sn ee onu
Le rce,

f) Les conditi tn
itions de mise
F en valeur
imultanément pour toute surface. pe PO MAR on AT

er des charges de 50n droit par le

elon les modalités prescrites par les
3 et de ses mesures

Article 4 : L
DE aura la faculté de se libér
ue des fonds aux conditions et 5
exécution d
ie e la Loi n° 73-021 du 20 juillet 197
concédé sans

la destination du terrain
cédé le droit.

de Article 5 : L'Emphytéote ne peut changer
alable de l'autorité qui a con

l'autorisation expresse, écrite et pré

s des Autorités
de batir et la
nisme et Sur \es

diligence auprè
l'autorisation
lation SUT l'Urba

hytéote de faire toute
obtenir en temps utile,
quise en vertu de la légis

- Article 6 : Il appartiendra à l'EmP
compétentes en vue d'
permission des travaux re

Circonscriptions Urbaines.
ise ci-dessu

des dispositions repr s,le présent
1 du 20 juillet 1973 portant

ia es dispositions de la Loi n° 73-02
ESUnE général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152: ainsi que 5€

mesures d'exécution.

| Article 7 : Pour tout Ce qui ne résulte pas
contrat est régi par |

S entrainera \a

| Article 8 : (Clause spéciale)
s reprises ci-dessu

tion d'une des condition

du droit concéde.
ent contrat, les rties déclarent
ssen ta Psion TAN

tion du pr
dans les bureaux :
de : territoire d jsang}.
(

dans les bureaux
S Six Cent Cinquante Deux.-

tion OÙ (a viola

article 9 : L'inexécu
n droit

4 résiliation de plei
Article 10 : Pour tout ce qui concerne l'exécu
élire domicile, "LA REPUBLIQUE"

M'EMPHYTEOTE"
ection Rurale

>arcelle n°
Mens ne rge/28
ZE Pr , Pulse Honorab
LES Li Redevance et taxes rémunératoires
SS 8 - un montant total de - ES 1284441 où. | Far ARLES
% payées suivant quittance no AOSEYE AU 07 [09/2046 7
2046 1”

le 0% | 0Ÿ
"#
È 6 à -

ORIGINAL

Livre d'Enregistrement
Follo 289, Commune Territoire d'ISANG!

asociété PLANTATIONS ET HUILERIE
& n 133/2002 du CLS DU CONGO S.A, dont la personnalité civile a été reconnue par Décret
| Auméro CD/KIN PR Pi L mil deux (1.0 numéro 21 du 1 novembre 2002, page 34) et immatriculée
Does an - di RCCM/ -B-5579, Kpmtiication Nationale AO1148Y, ayant son siège social au numéro
É # » #6 Poids-Lourds dans la Commune de la Gombe à Kinshasa, représentée par Son Directeur
HnEraL, Monsieur 2 DUYINDULA NUANISA, "#0
Estenre septembre deux mil s81ze avec

pistrée comme étant, en vertu d'un contral d'emphytéose conclu le vingt
journal sous les numéros d'ordre général 539 ot

t Volume CK99 Folio 133 actuellement

[1
ic ati POÎR

; + que Démocratique du Congo, reçu ce jour au registre
D8/E/TSHO1/130. (Ancien certificat d'enregistremen

....

.
D De sic torareeb er es PE

té Lileko-Nord |, d'une super!
IX CENTIARES QUARANTÉE TROIS
éré vert au croquis d-annexé,

TTL LRS
Le catte rigélit

hytéote pour un terme de vingt-
bre deux mil quarante et un du fonds indiqué €
le situé dans le Territoire d'isangi, Locali
PT ARES TRENTE 5
par un lis

V4

terrain destiné à usage agrico

NONANTE TROIS HECTARES QUARANTE SE
houtissants sont déterminés

PFTILLEL

PARCELLE

l
| cAŸ

A

Lars.
DAS

(MOCRATIGS
/: NC Das
nes d' see à aiauées d'afftré
pnéessi n d'emphytéose ___ sont indiquées af |
jé) Dsepteribres _ peux mil "7 ÿ_|
Be USE h +.
e À
? Le Conservateur des Titres I gbi
jgan-Vicky MUNGANGA KiorcHo BOKAKT

ns

mp PEL gg RENE PPT < qœurte

nr er qe 0 + re
